NO. 07-12-0321-CR

                                       IN THE COURT OF APPEALS

                                  FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                               PANEL B

                                           FEBRUARY 1, 2013
                                    _____________________________


                                         ROBERT JASON CATES,


                                                Appellant
                                                  v.


                                         THE STATE OF TEXAS,


                                                Appellee
                                    _____________________________

                             FROM THE 39TH DISTRICT COURT OF KENT COUNTY;

                             NO. 866; HONORABLE SHANE HADAWAY, PRESIDING
                                    _____________________________

                                          Memorandum Opinion
                                    _____________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
      Appellant Robert Jason Cates challenges his conviction of  aggravated  assault  with  a  deadly
weapon by contending that 1) the evidence is insufficient  to  show  he  intentionally  or  knowingly
drove his vehicle into that of his common law wife,  and  2)  the  trial  court  erred  in  admitting
evidence of a prior criminal offense during the punishment phase.  We affirm the judgment.


      Issue 1 – Sufficiency of the Evidence
      We review challenges to the sufficiency of the evidence under the standard discussed in  Brooks
v. State, 323 S.W.3d 893 (Tex. Crim. App. 2010).  Appellant argues that  the  jury  had  no  rational
basis upon which to conclude that he had the intentional and knowing mental state required  to  prove
the offense.  The State had the burden to prove that appellant intentionally or knowingly  threatened
Pearl Manis, his common law wife,  with  imminent  bodily  injury  by  striking  the  motor-propelled
vehicle that she was in with a motor-propelled vehicle operated by appellant and using or  exhibiting
a deadly weapon, i.e., a motor-propelled vehicle.  See  Tex.  Penal  Code  Ann.  §  22.01(a)(2)  &  §
22.02(a)(2) (West 2011).  The offense focuses on the act of making a threat.  Landrian v. State,  268
S.W.3d 532, 536 (Tex. Crim. App. 2008).
      Appellant’s argument rests upon evidence which indicates that the  collision  was  an  accident
and that he did not physically assault Pearl until after his vehicle had struck hers.  Pearl  herself
retracted parts of her statement to police at trial and stated she did  not  believe  that  appellant
intentionally struck her vehicle with his.  Yet, Pearl had told  the  investigating  deputy  that  1)
appellant was intoxicated, 2) he became angry when Pearl confronted him and asked for his  car  keys,
and 3) when she tried to leave, he took her keys, head-butted her, punched her in the face, and  then
rammed his vehicle into hers.  Other evidence at trial revealed  that  1)  Pearl  drove  a  full-size
pickup truck, 2) the truck was hit with enough force to move it from a northerly to  a  northeasterly
direction, 3) the truck was rendered inoperative due to the collision, and 4) its driver’s side  door
would not open.  Finally, Pearl told the law enforcement official at the scene that she directed  her
children to call 911 immediately after appellant hit  her  vehicle.   Admittedly,  Pearl  recanted  a
portion of her story and testified that appellant collided with the truck then  physically  assaulted
her.  There was also testimony from Pearl that she was heavily medicated at the  time  she  gave  her
written statement days after the incident and that she  had  misstated  facts  in  it.   She  further
admitted she did not want appellant prosecuted.[1]   This  conflicting  evidence,  however,  was  not
dispositive.  Rather, it simply created issues of fact and  credibility  for  the  jury  to  resolve.
Wesbrook v. State, 29 S.W.3d 103, 111 (Tex. Crim. App. 2000); see also Chambers v. State, 805 S.W.2d
459, 461 (Tex. Crim. App. 1991) (holding the factfinder can  disbelieve  the  victim’s  recantation).
The jury was free to believe Pearl’s initial description of the altercation given  by  Pearl  to  the
deputy.  So, it could have rationally concluded  beyond  reasonable  doubt  from  the  evidence  that
appellant was angry with Pearl and intentionally or knowingly drove his  vehicle  into  that  of  his
wife.
      Issue 2 – Admission of Prior Conviction
      In his second issue, appellant complains of the admission into evidence of State’s Exhibit  No.
21, which was a prior conviction, on the basis that it was not proven that appellant was  the  person
who was the subject of that conviction.  We overrule the issue.
      The State has the burden to prove beyond a reasonable doubt that 1) a prior conviction  exists,
and 2) the defendant is linked to that conviction.  Flowers v.  State,  220 S.W.3d 919,  921  (Tex.
Crim. App. 2007).  However, no specific document or mode of proof is required.   Id.   Proof  may  be
documentary or testimonial, id. at 922, and the State may  introduce  multiple  documents  that  when
read together contain sufficient information to prove the offense.  See id. at 915.
      Here, the State introduced into evidence Exhibit No. 20 which was a prior 2003  conviction  for
aggravated assault with a deadly weapon in Cause No. 0862637D in Criminal District  Court  No.  3  in
Tarrant County.  A witness who had taken appellant’s fingerprints testified that the fingerprints  in
that exhibit were the same as appellant’s, and appellant does not complain of the admission  of  that
evidence on appeal.  However, no fingerprints appeared on Exhibit No. 21.  Yet, Exhibit  No.  21  was
comprised of a 2003 judgment in Cause No. 0862636D in  Criminal  District  Court  No.  3  in  Tarrant
County.  Furthermore, the judgment in Exhibit No. 20 included  conditions  of  community  supervision
which referenced both the cause number from Exhibit 20 and  the  cause  number  from  Exhibit  21.[2]
Furthermore, the documents in both exhibits mentioned the same addresses  and  birth  dates  for  the
Robert Jason Cates mentioned in each judgment.  So, from the totality  of  this  evidence,  the  jury
could have concluded, beyond reasonable doubt, that the persons named in each  judgment/exhibit  were
one and the same.
      Accordingly, the judgment is affirmed.

                                        Per Curiam
Do not publish.
-----------------------
      [1]Pearl testified she had legally married appellant after the incident.

      [2]The State represented to the court that appellant pled guilty to the  two  offenses  at  the
same time.